MO OO sO GC UR Re OHO

BF BO BD OND OND RB nem mmm meh vn rh hd
eo ~~ NO UR Uhh UL OUR UNO a ON me

 

 

Case 2:19-cv-01607-VCF Document1 Filed 09/12/19 Page 1 of 10

MARSHA L. STEPHENSON, ESQ.
Nevada Bar No. 6130

STEPHENSON & DICKINSON, P.C.
2820 West Charleston Boulevard, Suite 17
Las Vegas, Nevada 89102

Telephone: (702) 474-7229

Facsimile: (702) 474-7237
admin(@sdlawoffice.net

Attorneys for Defendants
JOSEPH DARGER and
EDGE TRANSPORTATION, LLC

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEVADA

IRMA WIDNER, Case No.

Plaintiff, District Court Case No. A-19-796025-C

vs.
NOTICE OF REMOVAL
JOSEPH DARGER; EDGE
TRANSPORTATION, LLC, a Kentucky Limited
Liability Company; DOES I through X; and ROE
BUSINESS ENTITIES | through X, inclusive,

 

Defendants.

 

COMES NOW Defendants JOSEPH DARGER (hereinafter “Darger’) and EDGE
TRANSPORTATION, LLC (hereinafter “Edge Transportation” and collectively, “Defendants”), by
and through their counsel, Marsha L. Stephenson, Esq. of the law firm of Stephenson & Dickinson,
hereby submit this Notice of Removal of action to the United States District Court for the District of
Nevada pursuant to 28 USC § 1332 and 28 USC § 1441,

Removal is appropriate pursuant to 28 USC § 1446(b) because this Court has original
jurisdiction over this litigation pursuant to 28 USC § 1332 and 28 USC § 1441; the matter in
controversy allegedly exceeds the $75,000.00 requirements of 28 USC § 1332 as based upon Plaintiff,

 
Oo FF “~ HO ta & GW KN me

BM N&R BS OKO remem ere ern meh tm
So SF Of wh & We NO OD Oo wo SI DR AH Be BW Ne OS

 

 

Case 2:19-cv-01607-VCF Document1 Filed 09/12/19 Page 2 of 10

IRMA WIDNER (hereinafter “Plaintiff”)’s alleged damages, exclusive of costs and interest; and
diversity jurisdiction exists between Plaintiff and Defendants on the following grounds:
I. NOTICE OF REMOVAL
A) Factual Background

1. Plaintiff filed a Complaint in Case No. A-19-795187-C on May 21, 2019 in District
Court, Clark County, Nevada. Copies of all pleadings, process, and orders served in the underlying
action are being submitted to this Court concurrently herewith by way of Defendants’ Index of
Pleadings from State Court Action, as required by 28 USC § 1446(a).

2. The instant litigation arises from an alleged motor vehicle accident on June 20, 2017 in
which Plaintiff alleges that she suffered personal injuries, loss of earning capacity, lost wages, pain
and suffering, and emotional distress, See Exhibit 1 to Index of Pleadings from State Court Action on
file herein at § 16, 17 and 22.

B) Diversity Jurisdiction — Amount in Controversy

3. This Court has jurisdiction over this matter pursuant to 28 USC § 1332 based upon
diversity as the amount in controversy exceeds $75,000.00 and as the Plaintiff is diverse from all
Defendants in this matter.

4, Plaintiff seeks damages in an amount greater than $75,000.00. Plaintiff's Complaint
alleged an amount in excess of $60,000.00 (the sum of general and special damages pursuant to
Plaintiffs Complaint attached as Exhibit | to Index of Pleadings from State Court Action on file herein
at 917, 22, 29 and 30). However, on June 15, 2018, correspondence was received by Defendants’
insurer, wherein Plaintiff alleges by her computation of damages that she has incurred $70,918.52 in
medical specials as of the date of the correspondence. (See Exhibit A hereto, redacted copy of
correspondence without attachments). While not identified/broken down in a dollar amount in
Plaintiff's June 15, 2019 correspondence, the remaining claims of lost wages, loss of earning capacity,
pain and suffering and emotional distress identified in Plaintiff's Complaint presumably bring the total
amount of claimed damages well beyond $75,000.00. Thus, the amount in controversy requirement

for diversity jurisdiction has been met.

 
MO OO SD CN Ur OHO

10
i]
12
13
14
15
i6
17
13
19
20
2)
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01607-VCF Document1 Filed 09/12/19 Page 3 of 10

C) Diversity Jurisdiction — Parties are Diverse

5. Plaintiff's Complaint identifies Plaintiff as a resident of Clark County Nevada. (See
Exhibit 1 to Index of Pleadings from State Court Action on file herein at § 1). Defendant Darger is a
resident of Utah (See Exhibit 1 to Index of Pleadings from State Court Action at § 2). Defendant Edge
Transportation, LLC is a Domestic Limited Liability Company in the state of Utah, is not incorporated
in Nevada and does not maintain a principal place of business in Nevada (See Exhibit B hereto, Edge
Transportation, LLC Entity Details from Utah Business Search). Further, the only owner of Edge
Transportation is Ronald Barlow who resides in Utah, See Exhibit B hereto, Edge Transportation, LLC
Entity Details from Utah Business Search). Thus, the diversity jurisdiction requirements are met
pursuant to 28 USC § 1332.

D) Removal is Timely

6. Defendant Edge Transportation was allegedly served with the Summons and Complaint
in the underlying State Court action on June 6, 2019 pursuant to the July 30, 2019 Affidavit of Service
(See Exhibit 5 to Index of Pleadings from State Court Action). However, Plaintiff effected service on
a separate entity located in the State of Kentucky. To date, service has not been effected upon
Defendant Edge Transportation. Pursuant to the August 23, 2019 Affidavit of Service for the
underlying State Court action, Defendant Darger was served via the Nevada Department of Motor
Vehicles, even though Plaintiff's Complaint indicated that he is a resident of Utah. To date, service
upon Darger has yet to be confirmed. As such, Defendants are not currently able to confirm service
upon either entity. However, Defendants’ instant Petition for Removal is being filed September 12,
2019. Accordingly, removal is timely as it is being filed within thirty (30) days of alleged service upon
Defendant Darger pursuant to 28 USC § 1441(b)(1).

7. A Notice of Removal is being filed with the State Court concurrently herewith.

8. All fees required by law in connection with this Petition have been filed by Defendants
at the time of filing, or any deficiency will be cured immediately as allowed by the Court.
/ff
‘if

 
SO So ~sP  ON OROB

BOB ehh tr ch mk
Co sO rR Se OYUN OO OO FNC Oa OD a ON GS

 

 

Case 2:19-cv-01607-VCF Document1 Filed 09/12/19 Page 4 of 10

i. CONCLUSION/PRAYER FOR RELIEF
WHEREFORE, Defendants JOSEPH DARGER and EDGE TRANSPORTATION, LLC by
and through their counsel, Marsha L. Stephenson, Esq. of the law firm of Stephenson & Dickinson,
hereby petition this Court for removal of the action now pending in the Eighth Judicial District Court
of Nevada, in and for the County of Clark, as Case No. A-19-795187-C, to the United States District
Court, District of Nevada.

DATED this 12" day of September, 2019.
STEPHENSON & DICKINSON, P.C.

By: /s/ Marsha L. Stephenson
MARSHA L. STEPHENSON, ESQ.
Nevada Bar No. 6130
2820 West Charleston Boulevard, Suite 17
Las Vegas, Nevada 89102
Attorneys for Defendants

 
Ww oa

SO GO “MEOH

10
11
i2
13
i4
15
16
17
18
19
20
2)
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01607-VCF Document1 Filed 09/12/19 Page 5 of 10

CERTIFICATE OF SERVICE
The undersigned does hereby certify that on the | (2, _l4" day of September, 2019, a true and correct
copy of the foregoing NOTICE OF REMOVAL was served via electronic service, addressed as

follows:

Leila L. Hale, Esq.

Jolene J. Manke, Esq.

HALE INJURY LAW

1661 W. Horizon Ridge Parkway
Suite 200

Henderson, NV 89012
ihale@haleinjurylaw.com
jmanke@halinjurylaw.com
Attorneys for Plaintiff

 

 

i ghia et & DICKINSON

 
 

Case 2:19-cv-01607-VCF Document1 Filed 09/12/19 Page 6 of 10

Exhibit A
Case 2:19-cv-01607-VCF Documenti Filed 09/12/19

H HALE

INJURY LAW

1667 West Horizon Ridge Parkway, Suite 200
Henderson, Nevada 89012
(702) 736-5800 Fax: (702) 534-4655

 

PLEASE NOTE OUR NEW ADDRESS

Fune 15, 2018

Christine Beistline

Integrity Administrators
5300 Derry Street
Harrisburg, PA 17111-0499

Re: Our Client: Irma Widner
Your Insured: Joseph Darger
Date of Loss: June 20, 2017
Claint #: Pg

 

Dear Ms. Beistline:

Page 7 of 10

Leila Hale, Esquire
lhale@haleinjurylaw.com

John Funk, Esquire
jfank@baleinjurylaw.com

Please find enclosed a CD with the materials substantiating this claim, including medical reports
and corresponding medical bills for the following providers:

Advanced Spine & Posture
Neck and Back Clinic

Pain Institute of Nevada
Clinical Neurology Specialists
SPINE

Jeffrey Gross Billing Co.

Valley View Surgery Center
Pueblo Medical Imaging
Steinberg Diagnostic Imaging
SimonMed Imaging

Fyzical Therapy

Las Vegas Neurology Center

* @© 0° ©? © @ © 8©@ © @ 8 @

 

$ 13,735.00
$ 1,876.00
$ 18,600.00
$ 1,700.00
$ 4,095.00
$ 1,740.00
$ 22,251.32
$ 150.00
$ 171.00
$ 4,336.60
$ 336.00
$ 1,933.00
$ 70,913.32

 
Case 2:19-cv-01607-VCF Document1 Filed 09/12/19 Page 8 of 10

 

Sincerely,

beta Hate

Leila L. Hale, Esq.
HALE INJURY LAW

LLH/lg

Claim #: 8035
Demand - Page 2
June 15, 2018
Case 2:19-cv-01607-VCF Document1 Filed 09/12/19 Page 9 of 10

Exhibit B
 

Case 2:19-cv-01607-VCF Document1 Filed 09/12/19 Page 10 of 10

EDGE TRANSPORTATION LLC

Update this Business

Entity Number: 10228275-0160

Company Type: LLC - Domestic

Address: 124 S MAIN STREET #4147 CEDAR CITY, UT 84720
State of Origin:

Registered Agent: RONALD ORSON BARLOW

Registered Agent Address:

2005 § GREAT BASIN DRIVE

WASHINGTON, UT 84780

View Management Team
Status: Active

Purchase Certificate of Existence

Status: Active as of 03/25/2019

Renew By: 01/3 1/2020

Status Description: Current

The "Current" status represents that a renewal has been filed, within the most recent renewal period, with
the Division of Corporations and Commercial Code.

Employment Verification: Not Registered with Verify Uteh

History
View Filed Documents

Registration Date: 01/17/2017
Last Renewed: 03/25/2019

Additional Information

NAICS Code: 4841 NAICS Title: 4841-General Freight Trucking
